            Case 2:21-cv-01419-DB Document 8 Filed 09/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    RANDY V. MAESTAS,                                   No. 2:21-cv-1419 DB P
10                        Plaintiff,
11             v.                                         ORDER
12    RCCC MEDICAL STAFF,
13                        Defendant.
14

15            Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

16   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

17   U.S.C. § 1915. Plaintiff has not, however, filed a certified copy of his inmate trust account

18   statement for the six-month period immediately preceding the filing of the complaint. See 28

19   U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to submit a certified copy of his

20   inmate trust account statement.

21   ////

22   ////

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
          Case 2:21-cv-01419-DB Document 8 Filed 09/09/21 Page 2 of 2


 1            In accordance with the above, IT IS HEREBY ORDERED that plaintiff shall submit,
 2   within thirty days from the date of this order, a certified copy of his inmate trust account
 3   statement for the six-month period immediately preceding the filing of the complaint. Plaintiff’s
 4   failure to comply with this order will result in a recommendation that this action be dismissed
 5   without prejudice.
 6   Dated: September 8, 2021
 7

 8

 9

10

11

12

13
     DB:14
14   DB/DB Prisoner Inbox/Civil Rights/R/maes1419.3c.new

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
